In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-1826
PATRICIA O’DONNELL,
                                                  Plaintiff-Appellant,
                                 v.

CAINE WEINER COMPANY, LLC,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
             No. 14 C 6839 — Jorge L. Alonso, Judge.
                     ____________________

     ARGUED MAY 21, 2019 — DECIDED AUGUST 14, 2019
                ____________________

   Before FLAUM, KANNE, and SYKES, Circuit Judges.
    KANNE, Circuit Judge. Patricia O’Donnell ﬁled suit against
her former employer, Caine Weiner Company, LLC, alleging
unequal pay due to gender discrimination and retaliation. She
lost on all counts at a jury trial. She ﬁled a motion for a new
trial on numerous grounds, including that the allegedly erro-
neous jury instructions and verdict forms prejudiced her case,
but the district court denied her motion. We aﬃrm.
2                                                    No. 18-1826

                          I. BACKGROUND
    Patricia O’Donnell learned that her employer paid her less
than her male peers and came to believe that sex-based dis-
crimination explained the pay disparity. She attempted to
raise this issue with several people inside the company, in-
cluding human resources and the Chief Commercial Oﬃcer.
O’Donnell told multiple Caine Weiner oﬃcials that she was
going to ﬁle a complaint with the EEOC.
    O’Donnell shared a desk with her supervisor where she
apparently discovered performance evaluations of a couple of
her male colleagues in a drawer. O’Donnell believed the eval-
uations conﬁrmed that Caine Weiner paid the male colleagues
more than it paid her for substantially the same work. She
took the performance evaluations, made copies of them, and
prepared to submit them to the EEOC as proof for her claim.
After Caine Weiner learned that O’Donnell took other em-
ployees’ performance reports without authorization, it ini-
tially suspended her and ultimately terminated her. O’Don-
nell believes she was terminated in retaliation for her com-
plaints about unequal pay, but Caine Weiner maintains that it
terminated her for stealing personnel documents.

   O’Donnell subsequently ﬁled this action in the Northern
District of Illinois alleging four claims: (1) sex-based wage dis-
crimination under the Equal Pay Act (29 U.S.C. § 206(d)); (2)
sex discrimination under Title VII of the Civil Rights Act of
1964 (42 U.S.C. § 2000 et seq.); (3) Retaliation under Title VII;
and (4) Retaliation under the Fair Labor Standards Act (29
U.S.C. § 215(a)(3)). Caine Weiner moved for summary judg-
ment, but the district court denied the motion.
No. 18-1826                                                      3

    Prior to trial, the parties submitted various motions in
limine and proposed jury instructions. O’Donnell submitted
three separate sets of proposed jury instructions. The defense
also submitted its own proposed instructions. The case pro-
ceeded to trial and the district court administered instructions
based on the Seventh Circuit's Model Instructions.
   The jury returned a verdict for Caine Weiner on all counts.
O’Donnell moved for a new trial, raising a host of alleged trial
errors. Relevant to this appeal, O’Donnell claimed that the
jury instructions and the verdict forms incorrectly instructed
the jury on the law related to her claims. She further argued
that the instructions and verdict form were confusing to the
jury. O’Donnell also maintained that the district court im-
properly allowed Caine Weiner to assert an aﬃrmative de-
fense based on her previous salary amounts, especially be-
cause Caine Weiner initially failed to raise that defense in its
answer to her amended complaint. O’Donnell lastly argued
that the district court erred by excluding expert testimony on
damages from a forensic economist.
    The district court denied O’Donnell’s motion for a new
trial, noting that her objections to the jury instructions, verdict
forms, and the exclusion of her expert witness all related to
the issue of damages. Because the jury found in Caine
Weiner’s favor on all counts on the merits, any error related
to the calculation of damages could not have prejudiced
O’Donnell’s case.
4                                                         No. 18-1826

                               II. ANALYSIS
    O’Donnell makes two arguments on appeal. 1 First, she
challenges the jury instructions and verdict forms adminis-
tered by the district court as legally erroneous and confusing.
Second, O’Donnell argues that the district court abused its
discretion when it excluded her damages expert’s testimony.
Altogether, O’Donnell believes the district court’s alleged er-
rors resulted in a fundamentally unfair trial. We review the
district court’s denial of a motion for a new trial for an abuse
of discretion. Aldridge v. Forest River, Inc., 635 F.3d 870, 877
(7th Cir. 2011).
    Both of O’Donnell’s claims fail for the same reason—they
relate to the issue of damages. After a full trial, the jury re-
turned verdicts in favor of Caine Weiner on all counts, ruling
against O’Donnell on the merits of her claims. Here, as in Sue
v. Chicago Transit Auth., “the jury found the defendant not
guilty on the issue of liability and did not reach the question
of damages.” 279 F.2d 416, 419 (7th Cir. 1960). We explained
in that case that “errors asserted as to instructions on damages
and rulings on admissibility of evidence relating to damages
may not be raised on appeal,” because “no prejudice or harm
result[ed] from the error, if any.” Id.; see also, e.g., Johnson v.
Randle, 619 F. App’x 552, 553 (7th Cir. 2015) (noting that al-
leged errors on damages instructions “became irrelevant
when the jury found no liability.”). Nevertheless, for a full ex-
planation we also address each of O’Donnell’s arguments in-
dividually.


    1  Although O’Donnell initially argued that the district court abused
its discretion when it admitted Caine Weiner’s affirmative defense based
on evidence of her salary history, she has since withdrawn it.
No. 18-1826                                                      5

    With respect to the alleged deﬁciencies of the jury instruc-
tions and the verdict forms, O’Donnell’s major objections fo-
cus on the fact that the Equal Pay Act and Title VII provide
distinct remedies. See Cullen v. Indiana Univ. Bd. of Tr., 338 F.3d
693, 703 (7th Cir. 2003). But O’Donnell could not have suﬀered
prejudice from any error on this front given that the jury re-
turned a verdict against her on the merits. “[T]o win a new
trial based on an incorrect jury instruction, [O’Donnell] must
show both that (1) the instruction inadequately states Seventh
Circuit law; and (2) the error likely confused or misled the
jury causing prejudice to the appellant.” Gile v. United Airlines,
Inc., 213 F.3d 365, 374–75 (7th Cir. 2000) (emphasis added).
The jury did not reach the question of remedies, so it never
considered the distinction between the Equal Pay Act and Ti-
tle VII.
    O’Donnell also argues that the district court erred by ad-
ministering only one verdict form for her retaliation claims
instead of listing the claims separately (one under Title VII
and the other under the FLSA). But she fails to explain how
these two claims fundamentally diﬀer and how, exactly, the
district court’s decision to use a single verdict form prejudiced
her. The elements of the counts are nearly identical. To make
out a prima facie case of retaliation under Title VII, a plaintiﬀ
“must establish that: ‘1) she engaged in statutorily-protected
expression; 2) she suﬀered an adverse action by her employer;
and, 3) there is a causal link between the protected expression
and the adverse action.’” Dunning v. Simmons Airlines, Inc., 62
F.3d 863, 868–69 (7th Cir. 1995) (quoting Dey v. Colt Constr. &
Dev. Co., 28 F.3d 1446 (7th Cir. 1994)). Likewise, to state a re-
taliation claim under the FLSA, “a plaintiﬀ must plausibly al-
lege that [s]he engaged in activity protected under the Act,
h[er] employer took an adverse employment action against
6                                                  No. 18-1826

h[er], and a causal link exists between the two.” Sloan v. Am.
Brain Tumor Ass'n, 901 F.3d 891, 894 (7th Cir. 2018); 29 U.S.C.
§ 215(a)(3). Therefore, the district court’s decision to combine
these claims on one verdict form caused O’Donnell no preju-
dice.
    O’Donnell also argues that the district court erred by ex-
cluding her forensic economist’s expert testimony. But ac-
cording to O’Donnell’s own brief, the economist would have
testiﬁed to the damages she allegedly suﬀered, not to liability.
Because there are no damages without liability, O’Donnell
suﬀered no prejudice here and this claim fails.
                        III. CONCLUSION
    A jury determined that Caine Weiner was not liable to
O’Donnell based on her discrimination and retaliation claims.
But the errors she now alleges all relate to damages. The jury
did not address the issue of damages because it found no lia-
bility, so no error alleged could have prejudiced her case. Ac-
cordingly, we AFFIRM the judgment of the district court.